Exhibit 10.1

 



AGREEMENT

 

August 21, 2018

 

On 27 September 2012 a Settlement Agreement and Release was signed between 1)
Black Ridge Oil & Gas, Inc. ("Black Ridge"), 2) Peerless Media, Ltd
("Peerless"), and 3) ElectraWorks, Ltd ("ElectraWorks"), (the "Settlement
Agreement").

 

Following execution of the Settlement Agreement, in November 2014 bwin.party
digital entertainment plc group disposed of Peerless and as a result,
ElectraWorks assumed full financial responsibility for all payments under the
Settlement Agreement.

 

Black Ridge and ElectraWorks have mutually agreed that in exchange for the
payment by wire from ElectraWorks to Black Ridge of the amount of Two Million
Two Hundred Fifty Thousand U.S. Dollars (US$2,250,000) (which ElectraWorks shall
pay on or before August 31, 2018) that ElectraWorks and Peerless shall owe no
further payments to Black Ridge pursuant to Section 2 of the Settlement
Agreement. This payment shall be made to the bank account set forth on the
attached Exhibit A.

 

All other terms of the Settlement Agreement shall remain in full force and
effect.

 

The signatories to this Agreement warrant and represent that they have the
right, power, and authority to bind the parties they represent.

 

 

AGREED AND ACKNOWLEDGED:

 



BLACK RIDGE OIL & GAS, INC. ELECTRAWORKS, LTD.     Signed: /s/ James A. Moe
Signed: /s/ Robert Hoskin By: James A. Moe By: Robert Hoskin Its: Chief
Financial Officer Its: Director

 

 

 